ACCEPTED
                                                                                03-15-00335-CV
                                                                                        6599541
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          8/21/2015 12:11:46 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK



          No. 03-15-00335-CV                                FILED IN
                                                     3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                                                     8/21/2015 12:11:46 PM
                 IN THE THIRD COURT OF        APPEALS JEFFREY D. KYLE
                         AUSTIN, TEXAS                        Clerk




                         HERBERT ROLNICK,
                                                               Appellant

                                    V.

  SIGHT’S MY LINE, INC., A FLORIDA CORPORATION; STEWART
   LANTZ; RIGGS, ALESHIRE & RAY; BLAZIER, CHRISTENSEN,
          BIGELOW & VIRR; AND ADAMS & GRAHAM,
                                                               Appellees

      Interlocutory Appeal from the 200th Judicial District Court
     in Travis County, Texas, The Honorable Tim Sulak, Presiding


           UNOPPOSED FIRST MOTION FOR EXTENSION
           OF TIME TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE JUSTICES OF THE COURT:

     Pursuant to Texas Rule of Appellate Procedure 38.6(d), Appellant

Herbert Rolnick respectfully files this unopposed motion asking the

Court to extend the deadline to file his Appellant’s Reply Brief fourteen

days from August 25, 2015 to September 8, 2015. This is the first motion

for extension of time Appellant has filed with respect to his Reply Brief.




                                    1
     1.    The trial court signed the order overruling Appellant’s special

appearance on May 14, 2015. Appellant filed his Notice of Appeal on June

3, 2015. The court reporter filed the reporter’s record on June 10, 2015.

The district clerk filed the clerk’s record in this Court on June 12, 2015.

Appellant Rolnick filed his Appellant’s Brief on July 9, 2015.

     2.    Appellee Riggs, Aleshire & Ray, P.C. filed its Brief of Appellee

on July 29, 2015. Appellee Adams & Graham, L.L.P. filed its Brief of

Appellee on August 5, 2015. Appellees Sight’s My Line, Inc. and Stewart

Lantz filed their Brief of Appellees on August 5, 2015. The Appellees’

Briefs filed by August 5, 2015, taken together are sufficiently similar that

Appellant Rolnick planned to file a single Reply Brief addressing all of

them.

     3.    As of August 5, 2015, however, Appellee Blazier, Christensen,

Bigelow & Virr, P.C. had not filed a brief or a motion for extension of time

in which to file its brief. In a letter dated August 5, 2015, the Court

notified counsel for Appellee Blazier, Christensen, Bigelow & Virr, P.C.

that its brief was overdue and sought a “satisfactory response” to the

notice by August 17, 2015. As of the time this motion is being filed, the

undersigned has not been served with a response to the Court’s letter.

The Court’s website does not reflect that Appellee Blazier, Christensen,

Bigelow & Virr, P.C. has filed a brief or a response to the Court’s letter.




                                     2
     4.    Accordingly, the undersigned calculates that Appellant

Rolnick’s Reply Brief is currently due to be filed on or before August 25,

2015. Appellant is requesting an additional fourteen days or until

September 8, 2015 in which to file his Appellant’s Reply Brief, for the

following reasons.
           •     The undersigned is lead appellate counsel for Appellant
                 in this cause. On August 3, 2015, the undersigned
                 learned that a default judgment in excess of $2,000,000
                 had been rendered against one of her clients. Since that
                 time, the majority of the undersigned’s time has been
                 spent preparing the necessary post-judgment motions
                 and gathering the evidence (including multiple
                 affidavits) necessary to challenge that default judgment.
                 The post-judgment motions in that matter must be filed
                 on or before August 26, 2015
           •     Since late March 2015, the undersigned has been
                 receiving medical care to treat complications from a
                 viral illness. The undersigned’s health has improved,
                 and she is able to work full-time most weeks. The
                 undersigned, however, still regularly experiences side
                 effects from certain treatments she continues to receive.
                 As a result, she still must be out of her office frequently
                 for doctor visits, has to work from home several days
                 each month, and has to limit weekend-time in her office.
           •     The undersigned is lead appellate counsel for one of the
                 lawyer-defendants in a complex family-law matter in
                 which claims against two lawyers have been joined.
                 Although the trial court recently granted summary
                 judgment in favor of the two lawyers, the opposing party
                 continues to file motions. For example, on August 4,
                 2015, the trial court notified the undersigned to respond
                 to the opposing party’s motion for reconsideration (filed
                 July 29) by August 10, 2015. This deadline interrupted
                 work on the brief in the instant case, as well as work on
                 the default matter discussed above.



                                    3
The above-described matters have prevented the undersigned from

completing the Appellant’s Reply Brief in the instant cause by August 25,

2015 and justify the request for an additional fourteen days in which to

complete that brief. Appellant therefore requests the Court to extend the

current deadline for the Appellant’s Reply Brief from August 25, 2015

until September 8, 2015.

                  CERTIFICATE OF CONFERENCE

     On August 20, 2015, counsel for each appellee was contacted to

confer on this motion. Counsel for each appellee informed the

undersigned’s office that there was no objection to the extension

requested in this motion.

     WHEREFORE, PREMISES CONSIDERED, Appellant Herbert

Rolnick respectfully prays for the Court to grant this Unopposed First

Motion for Extension of Time to File Appellant’s Reply Brief. Appellant

also prays for such other relief to which he may be entitled.




                                    4
                                   Respectfully submitted,

                                   RUTH G. MALINAS
                                   Texas Bar No. 08399350
                                   TIM T. GRIESENBECK, JR.
                                   Texas Bar No. 08454450
                                   SCOTT M. NOEL
                                   Texas Bar No. 00797158
                                   Plunkett & Griesenbeck, Inc.
                                   Catholic Life Building, Suite 900
                                   1635 N.E. Loop 410
                                   San Antonio, Texas 78209
                                   (210) 734-7092 (telephone)
                                   (210) 734-0379 (facsimile)
                                   rmalinas@pg-law.com


                                      /s/ Ruth G. Malinas
                                   RUTH G. MALINAS

                                   COUNSEL FOR APPELLANT
                                   HERBERT ROLNICK


                     CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the foregoing
Unopposed First Motion for Extension of Time to File Appellant’s Reply
Brief has been served electronically through the Texas electronic filing
manager this 21st day of August, 2015, on the following attorneys of
record:


J. Hampton Skelton
Brandon Duane Gleason
Skelton & Woody
248 Addie Roy Road, Suite B-302
Austin, TX 78746
hskelton@skeltonwoody.com
bgleason@skeltonwoody.com
Attorneys for Sight’s My Line, Inc.,
a Florida Corporation and Stewart Lantz



                                   5
Scott R. Kidd
Scott V. Kidd
Kidd Law Firm
819 W. 11th Street
Austin, TX 78701
scott@kiddlawaustin.com
svk@kiddlawaustin.com
Attorneys for Riggs, Aleshire & Ray

Michael B. Johnson
Salvador Davila
Thompson, Coe, Cousins & Irons, LLP
701 Brazos, Suite 1500
Austin, TX 78701
mjohnson@thompsoncoe.com
sdavila@thompsoncoe.com
Attorneys for Blazier, Christensen,
Bigelow & Virr

Robert E. Valdez
Jose “JJ” Trevino, Jr.
Valdez, Jackson & Trevino, PC
1826 North Loop 1604 West, Suite 275
San Antonio, TX 78248
revaldez@vjtlawfirm.com
jtrevino@vjtlawfirm.com
Attorneys for Adams & Graham



                                        /s/ Ruth G. Malinas
                                       RUTH G. MALINAS




                                  6